Title: To Thomas Jefferson from Henry Vandenburgh, 3 November 1808
From: Vandenburgh, Henry
To: Jefferson, Thomas


                  
                     Sir
                     
                     Cahokia 3d Novr. 1808.
                  
                  I have the honor to transmit you enclosed the presentment of the Grand Jury of this County—and am with the highest consideration and respect your most obedient and Very Huml. Servt.
                  
                  
                     Henry Van der Burgh 
                     
                  
                Enclosure
                                    
                     
                        Indiana Territory St Clair County October Circuit Court 1808
                     
                     The Grand Jurors for the Said County of St Clair present, That the Connection subsisting between this County & the Countys Eastward of the Wabash is a public grievance of the most intolerable Nature to the Citizens of the Western parts of the Said Territory, preventing the Settlement of the County, impeding the progress of Improvement, by checking the Spirit of Enterprise, drawing the whole Circulating medium from among them, burdening them with heavy Taxes without the Possibility of Any Advantage resulting therefrom to themselves or their Posterity, compelling Jurors & witnesses to attend The Territorial Courts at Vincennes a distance of above One hundred & Sixty miles of Wilderness Country, in Summer destitute of water And in Winter almost impassable from the Badness of the Roads, as hath already been made appear in frequent but ineffectual Petitions from these Counties to the General Government and finally rendering them in fact mere provincial Dependants of the Eastern Counties of the Territory and depriving them of most of the privileges which are the Birth Right of American Citizens.
                     The Grand Jury earnestly request that the Clerk may be directed by the Court to make out two Copies of this Presentment & that his Honor the Judge, transmit one to the President of the United States and Another to the Speaker of the House of Representatives.
                     
                        James Lemen, foreman
                     
                     
                        Indiana Territory & St. Clair County See
                        In Testimony whereof the Above is a true transcript of the original filed in my office.
                        I John Hay Clerk of the Said Circuit Court for the Country aforesaid have hereunto Set my hand and Affixed the Seal of Office at Cahokia this 3d day of November One thousand Eight hundred and Eight and of the Independence the thirty third—
                                             
                     
                            
                            John Hay C.C.C.
                        
                  
                  
               